963 A.2d 905 (2009)
COMMONWEALTH of Pennsylvania, Petitioner
v.
David John LETTAU, Respondent.
No. 389 WAL 2008.
Supreme Court of Pennsylvania.
January 2, 2009.

ORDER
PER CURIAM.
AND NOW, this 2nd day of January, 2009, the Petition for Allowance of Appeal is hereby GRANTED. The issues, rephrased for clarity, are:
1. Whether the Superior Court erred in finding that the Respondent was unduly prejudiced by the Commonwealth's evidence of his pre-arrest conduct where his testimony that he cooperated with the police was rebutted by evidence of his lack of cooperation.
2. Whether the Superior Court erred in failing to find that the Respondent waived his claim of undue prejudice by lack of a proper objection at trial.